Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is based on Notice of Allowance mailed on 02/24/2022 and an interview conducted on 03/30/2022.
2.	This office action is based on Notice of Allowance mailed on 02/24/2022 and an interview conducted on 03/30/2022 with Applicants’ representative Attorney Jonathan Solomon (Reg. No. 64,869).

EXAMINER’S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

4.    Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan Solomon (Reg. No. 64,869).
	5.	Claims 1-3 and 5-20 are allowed.
6.	The application has been amended as follows: 



	IN THE CLAIMS:

1. 	(Currently Amended) A computer-implemented method, the method comprising:
in response to an indication of a successful build of submitted source code at a build tool, invoking a staging service to create a plurality of staging repositories for storing artifacts generated as a result of the successful build of the submitted source code, wherein a profile is configured for the plurality of staging repositories to manage processing of the artifacts, wherein the submitted source code is associated with a software application including a set of components;
uploading the artifacts in the plurality of staging repositories according to the configured profile, wherein the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different deployment management technology for managing corresponding sets of the artifacts;
providing the artifacts from the plurality of staging repositories for execution at a designated landscape;
receiving metadata from the execution, wherein the metadata is associated with performance of the artifacts at the designated landscape; and


2. 	(Original) The method of claim 1, further comprising:
in response to releasing the artifacts to the one or more target repositories, deploying the artifacts to a production landscape.

3.	(Currently Amended) The method of claim 1, further comprising:
receiving, at a compiler, changes submitted for the source code, wherein the source code with the changes is submitted for compiling, wherein the source code and the changes are associated with a version of the software application; and
building, at the [[built]] build tool, the compiled source code with the changes for the software application to generate the artifacts and to provide the indication of the successful build.

5. 	(Original) The method of claim 1, further comprising:
configuring a staging group based on the profile; and 
assigning the plurality of staging repositories to the staging group to define corresponding deployment management technologies associated with the plurality of staging repositories.

6. 	(Original) The method of claim 5, further comprising:

executing checks for the artifacts to determine integrity of content of the artifacts according to predefined actions associated with the configured profile.

7.	(Original) The method of claim 1, further comprising:
instantiating the staging service to create the plurality of staging repositories as temporary repositories for storing the artifacts.

8. 	(Original) The method of claim 7, wherein instantiating the staging service comprises:
based on exposed service functionality through a staging interface of the staging service, receiving a profile definition for the profile to be configured for the plurality of staging repositories.

9.	(Currently Amended) The method of claim 1, further comprising:
releasing the artifacts from the plurality of staging repositories to the one or more target repositories, wherein a quantity of target repositories is defined in the configured profile, and wherein a first staging repository from the staging repositories is defined for release into a plurality of target repositories. 

10.	(Currently Amended) A non-transitory, computer-readable medium coupled to one or more processors and having instructions stored thereon which, when 
in response to an indication of a successful build of submitted source code at a build tool, invoking a staging service to create a plurality of staging repositories for storing artifacts generated as a result of the successful build of the submitted source code, wherein a profile is configured for the plurality of staging repositories to manage processing of the artifacts, wherein the submitted source code is associated with a software application including a set of components;
uploading the artifacts in the plurality of staging repositories according to the configured profile, wherein the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different deployment management technology for managing corresponding sets of the artifacts;
providing the artifacts from the plurality of staging repositories for execution at a designated landscape;
receiving metadata from the execution, wherein the metadata is associated with performance of the artifacts at the designated landscape; and
in response to evaluation of the metadata, determining whether to release the artifacts from a first staging repository of the plurality of staging repositories to one or more target repositories. 


in response to releasing the artifacts to the one or more target repositories, deploying the artifacts to a production landscape.

12.	(Currently Amended) The computer-readable medium of claim 10, wherein the operations further comprise:
receiving, at a compiler, changes submitted for the source code, wherein the source code with the changes is submitted for compiling, wherein the source code and the changes are associated with a version of the software application; and
building, at the [[built]] build tool, the compiled source code with the changes for the software application to generate the artifacts and to provide the indication of the successful build.

13. 	(Original) The computer-readable medium of claim 10, wherein the operations further comprise:
configuring a staging group based on the profile; 
assigning the plurality of staging repositories to the staging group to define corresponding deployment management technologies associated with the plurality of staging repositories;
after uploading the artifacts at the plurality of staging repositories, locking the plurality of staging repositories in the staging group for read-only operations; and


14.	(Original) The computer-readable medium of claim 10, wherein the operations further comprise:
instantiating the staging service to create the plurality of staging repositories as temporary repositories for storing the artifacts, wherein instantiating the staging service comprises:
based on exposed service functionality through a staging interface of the staging service, receiving a profile definition for the profile to be configured for the plurality of staging repositories; and
releasing the artifacts from the staging repositories to the one or more target repositories, wherein a quantity of target repositories is defined in the configured profile, and wherein a first staging repository from the staging repositories is defined for release into a plurality of target repositories. 

15.	(Currently Amended) A system comprising
a computing device; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations, the operations comprising:
	in response to an indication of a successful build of submitted source code at a build tool, invoking a staging service to create a plurality of staging repositories for submitted source code, wherein a profile is configured for the plurality of staging repositories to manage processing of the artifacts, wherein the submitted source code is associated with a software application including a set of components;
	uploading the artifacts in the plurality of staging repositories according to the configured profile, wherein the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different deployment management technology for managing corresponding sets of the artifacts;
	providing the artifacts from the plurality of staging repositories for execution at a designated landscape;
	receiving metadata from the execution, wherein the metadata is associated with performance of the artifacts at the designated landscape; and
	in response to evaluation of the metadata, determining whether to release the artifacts from a first staging repository of the plurality of staging repositories to one or more target repositories. 

16. 	(Previously Presented) The system of claim 15, wherein the operations further comprise:
in response to releasing the artifacts to the one or more target repositories, deploying the artifacts to a production landscape.
Currently Amended) The system of claim 15, wherein the operations further comprise:
receiving, at a compiler, changes submitted for the source code, wherein the source code with the changes is submitted for compiling, wherein the source code and the changes are associated with a version of the software application; and
building, at the [[built]] build tool, the compiled source code with the changes for the software application to generate the artifacts and to provide the indication of the successful build.

18. 	(Original) The system of claim 15, wherein the operations further comprise:
configuring a staging group based on the profile; 
assigning the plurality of staging repositories to the staging group to define corresponding deployment management technologies associated with the plurality of staging repositories;
after uploading the artifacts at the plurality of staging repositories, locking the plurality of staging repositories in the staging group for read-only operations; and
executing checks for the artifacts to determine integrity of content of the artifacts according to predefined actions associated with the configured profile.

19.	(Original) The system of claim 15, wherein the operations further comprise:

	based on exposed service functionality through a staging interface of the staging service, receiving a profile definition for the profile to be configured for the plurality of staging repositories.

20.	(Original) The system of claim 15, wherein the operations further comprise:
releasing the artifacts from the staging repositories to the one or more target repositories, wherein a quantity of target repositories is defined in the configured profile, and wherein a first staging repository from the staging repositories is defined for release into a plurality of target repositories. 

Reasons for Allowance
7.	Claims 1-3 and 5-13 are allowed over the prior arts of record.
Regarding claims 1, 10 and 15, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claims 1, 10 and 15, specific the limitations of:
… the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different in combination in all other limitations/elements as claimed in claims 1, 10 and 15. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-3, 5-9, 11-14 and 16-20 are dependent upon claims 1, 10 and 15. Since the independent claims 1, 10 and 15 are allowable, claims 2-3, 5-9, 11-14 and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192